11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT


Tiffany Elaine Lage,                           * From the 355th District
                                                Court of Hood County,
                                                Trial Court No. CR12049.

Vs. No. 11-13-00047-CR                         * June 13, 2013

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)


    This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court=s opinion, the appeal is
dismissed.